United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
B.W., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Wisconsin Rapids, WI, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 08-225
Issued: May 5, 2008

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
DAVID S. GERSON, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On October 30, 2007 appellant filed a timely appeal from an October 17, 2007 decision
of the Office of Workers’ Compensation Programs, adjudicating her claim for a schedule award.
Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this
case.
ISSUE
The issue is whether appellant has more than a one percent impairment of her left lower
extremity.
FACTUAL HISTORY
This is the second appeal in this case.1 By decision dated August 17, 2007, the Board
remanded the case for further development of the medical evidence. The facts of this case, as set
forth in the prior decision, are herein incorporated by reference.
1

See Docket No. 07-1060 (issued August 17, 2007).

On March 12, 2003 appellant, then a 46-year-old letter carrier, sustained a work-related
left foot strain when she slipped on ice and her foot “came down hard.” The Office subsequently
accepted an April 1, 2004 recurrence of disability. On December 22, 2004 appellant filed a
claim for a schedule award. Dr. Douglas P. Galuk found that appellant had a three percent
impairment of her left lower extremity. Dr. Benjamin P. Crane, an Office medical adviser, found
that appellant had a one percent left lower extremity impairment for sensory deficit. By decision
dated August 14, 2006, the Office granted appellant a schedule award for 2.88 weeks from
October 1 to 21, 2004 for a one percent impairment of her left lower extremity, based on
Dr. Crane’s report. On January 5, 2007 the Office affirmed the August 14, 2006 decision.
Following remand of the case by the Board on August 17, 2007, the Office found a
conflict in the medical evidence between Dr. Galuk and Dr. Crane. It referred appellant, together
with a statement of accepted facts, a list of questions and the case record, to Dr. Stephen E.
Barron, a Board-certified orthopedic surgeon.
In a report dated October 11, 2007, Dr. Barron reviewed the medical history and provided
findings on physical examination. He indicated that he was asked to provide an opinion
regarding the impact of “an alleged March 12, 2003 work-related injury.” Dr. Barron stated:
“On examination, [appellant] is 5 feet 3 inches and weighs 130 pounds. She
walks without a limp. [Appellant] walks on her heels and toes well. There is
mild flattening of both arches. I performed an active range of motion of her left
foot. There is 25 degrees of dorsiflexion, 35 degrees of plantar flexion and 30
degrees of inversion and eversion. There is excellent subtalar motion. Sensory
examination in both lower extremities is normal. All the various motor groups in
the lower extremities were tested, and she has excellent strength. Reflexes in the
knee and ankles are +2/+2 and equal bilaterally. There are no areas of acute
tenderness. There is no swelling. There is no evidence of spasm.”
***
“In my opinion, [appellant] reached maximum medical improvement as of
October 1, 2004.
“[Appellant] has no objective findings on her examination. She has a full active
range of motion of her left foot. [Appellant] has a negative neurologic
examination. There is no swelling. There is no spasm. In my opinion, she has no
permanent impairment.
“[Appellant’s] subjective complaints at this time are pain three to four days a
week in her left foot. There is occasional swelling. Her symptoms are aggravated
by twisting motion and too much walking, as well as crawling.”
***
“[Appellant] has no permanent disability, based on the A.M.A., [Guides, 5th ed.]
without objective findings.”

2

By decision dated October 17, 2007, the Office found that appellant had no more than a
one percent impairment of her left lower extremity.
LEGAL PRECEDENT
Section 8107 of the Federal Employees’ Compensation Act2 authorizes the payment of
schedule awards for the loss or loss of use of specified members, organs or functions of the body.
Such loss or loss of use is known as permanent impairment. The Office evaluates the degree of
permanent impairment according to the standards set forth in the specified edition of the
American Medical Association, Guides to the Evaluation of Permanent Impairment (the A.M.A.,
Guides).3
The A.M.A., Guides provides for three separate methods for calculating the lower
extremity permanent impairment of an individual: anatomic, functional and diagnosis based.4
The anatomic method involves noting changes, including muscle atrophy, nerve impairment and
vascular derangement, as found during physical examination.5 The diagnosis based method may
be used to evaluate impairments caused by specific fractures and deformities, as well as
ligamentous instability, bursitis and various surgical procedures, including joint replacements
and meniscectomies.6 The functional method is used for conditions when anatomic changes are
difficult to categorize, or when functional implications have been documented, and includes
range of motion, gait derangement and muscle strength.7 The evaluating physician must
determine which method best describes the impairment of a specific individual based on patient
history and physical examination.8 When uncertain about which method to use, the evaluator
should calculate the impairment using different alternatives and choose the method or
combination of methods that gives the most clinically accurate impairment rating.9 If more than
one method can be used, the method that provides the higher impairment rating should be
adopted.10
Section 8123(a) of the Act provides that if there is disagreement between the physician
making the examination for the United States and the physician of the employee, the Secretary

2

5 U.S.C. § 8107.

3

20 C.F.R. § 10.404 (1999). Effective February 1, 2001, the Office began using the A.M.A., Guides (5th ed.
2001).
4

A.M.A., Guides 525.

5

Id.

6

Id.

7

Id. at 525, Table 17-1.

8

Id. at 548, 555.

9

Id. at 526.

10

Id. at 527, 555.

3

shall appoint a third physician who shall make an examination.11 Where a case is referred to an
impartial medical specialist for the purpose of resolving a conflict, the opinion of such specialist,
if sufficiently well rationalized and based on a proper factual and medical background, must be
given special weight.12
ANALYSIS
Due to the conflict in the medical opinion evidence between Dr. Galuk and Dr. Crane as
to the permanent impairment of appellant’s left lower extremity, the Office properly referred
appellant to Dr. Barron for an independent medical examination.
The Board finds that Dr. Barron’s evaluation of appellant’s left foot impairment is not
sufficient to resolve the conflict. Dr. Barron indicated that he was asked to provide an opinion
regarding the impact of an “alleged” March 12, 2003 work-related injury. However, appellant
has an accepted March 12, 2003 injury, a left foot strain.13 In this regard, Dr. Barron’s report is
not based on a complete and accurate factual and medical background. He did not provide all the
range of motion measurements required in the A.M.A., Guides for determination of foot
impairment. Dr. Barron provided measurements for dorsiflexion, plantar flexion and inversion
and eversion. However, he did not provide measurements for varus and valgus positions,14 or
range of motion measurements for the toes.15 Additionally, the record shows that the file was not
routed to an Office medical adviser following Dr. Barron’s impairment evaluation as required by
Office procedures.16
There is no medical evidence of record with a complete physical description of
appellant’s left lower extremity condition and a thorough discussion of her impairment with
reference to applicable tables in the fifth edition of the A.M.A., Guides. Although the claimant
has the burden of establishing entitlement to compensation, the Office shares responsibility in the
development of the evidence.17 On remand, the Office should prepare an amended statement of
accepted facts to include the accepted condition. The Office should refer appellant for a
reexamination by Dr. Barron as he needs to make additional findings on physical examination.
11

5 U.S.C. § 8123(a); see also Raymond A. Fondots, 53 ECAB 637 (2002); Rita Lusignan (Henry Lusignan), 45
ECAB 207 (1993).
12

See Roger Dingess, 47 ECAB 123 (1995); Glenn C. Chasteen, 42 ECAB 493 (1991).

13

The Board notes that the statement of accepted facts does not state that a left foot strain is an accepted injury in
this case.
14

See A.M.A., Guides 537, Table 17-13.

15

See id. at 537, Table 17-14; see also Figure 17-6 at page 536.

16

See Federal (FECA) Procedure Manual, Part 2 -- Claims, Schedule Award and Permanent Disability Claims,
Chapter 2.808.6(d) (August 2002) (these procedures provide that, after all necessary medical evidence has been
obtained, the file should be routed to an Office medical adviser for an opinion concerning the nature and percentage
of impairment in accordance with the A.M.A., Guides with the medical adviser providing rationale for the
percentage of impairment, especially when there is more than one evaluation of the impairment present).
17

Willie James Clark, 39 ECAB 1311 (1988).

4

The Office should ask Dr. Barron to consider whether appellant has impairment due to pain or
sensory loss in light of her statement that she experienced pain three to four days a week with
occasional swelling. Dr. Barron’s report should refer to the appropriate tables or figures in the
fifth edition of the A.M.A., Guides. After the Office has obtained a thorough medical report
regarding appellant’s left foot impairment, the Office should provide the file to an Office
medical adviser for a final determination of her entitlement to a schedule award for her left lower
extremity.
CONCLUSION
The Board finds that this case is not in posture for a decision due to the unresolved
conflict in the medical opinion evidence. On remand, the Office should prepare an amended
statement of accepted facts. The Office should refer appellant for a reexamination by
Dr. Barron. After such further development as it deems necessary, the Office shall issue an
appropriate decision.
ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated October 17, 2007 is set aside and the case is remanded for further
action consistent with this decision.
Issued: May 5, 2008
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

David S. Gerson, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

5

